J-S22007-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

JOSEPH PIOLE,                            : IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                Appellant                :
                                         :
                  v.                     :
                                         :
DAVID NICELY, NICELY CONTRACTING,        :
                                         :
                Appellee                 : No. 645 WDA 2014

            Appeal from the Judgment Entered March 24, 2014,
            in the Court of Common Pleas of Allegheny County,
                   Civil Division, at No(s): AR 12-004250

BEFORE:    PANELLA, LAZARUS, and STRASSBURGER, JJ.*

DISSENTING MEMORANDUM BY STRASSBURGER, J.: FILED MAY 29, 2015

     Although I recognize that Appellant’s compliance with our appellate

briefing rules is minimal at best, he does present the same issues on appeal

that were raised in post-trial motions and addressed by the Honorable W.

Terrence O’Brien in his well-reasoned opinion dated May 27, 2014.

Accordingly, I would affirm the judgment on that basis.




*Retired Senior Judge assigned to the Superior Court.